Citation Nr: 1030757	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1982. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
migraine headaches and an anxiety disorder.  Timely appeals were 
noted from that decision.

A hearing on these matters was held before a Decision Review 
Officer on January 17, 2006.  A copy of the hearing transcript 
has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During her January 2006 hearing, the Veteran indicated that she 
had been treated by a neurologist, Dr. Barnhill, for her migraine 
headaches, and that her primary care physician, Dr. Neary, had 
treated her for both headaches and anxiety.  Dr. Neary provided a 
summary of her treatment of the Veteran in February 2005, but a 
complete copy of her records has not been requested.  

The Veteran asserts that she has an anxiety disorder which had 
its onset during service.  Although the record contains no formal 
diagnosis of an anxiety disorder, the Veteran is competent to 
report symptoms of excessive anxiety and its approximate date of 
onset.  However, she has not been afforded a VA mental health 
examination to determine the nature and etiology of her symptoms.  
Thus, there is insufficient competent medical evidence for VA to 
make a decision on this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Upon remand, a VA examination scheduled to 
determine the nature and etiology of the Veteran's claimed 
anxiety disorder.  

The Veteran was afforded a VA examination in July 2005, and the 
examiner found that she could not relate the Veteran's migraine 
headaches to her service, but she did not discuss the service 
treatment records referencing treatment for headaches, nor did 
she provide an adequate rationale for her conclusion.  Thus, upon 
remand, the Veteran should also be afforded a new VA examination 
to determine the etiology of her headaches.  

During the pendency of the appeal, the notice requirements under 
38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b) have been 
interpreted to apply to all aspects of service connection claims, 
to include the initial disability rating and effective date 
elements of the claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Corrective notice should be sent to the 
Veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information and 
evidence necessary to substantiate her claims 
for service connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated and how 
the effective date of that grant will be 
assigned.  

2.  After obtaining the necessary 
authorization from the Veteran, contact Dr. 
Neary and Dr. Barnhill and request that all 
records of the Veteran's treatment for 
migraine headaches and/or an anxiety disorder 
be provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response should be obtained. 

3.  Schedule the veteran for a VA mental 
health examination in order to determine the 
nature and etiology of any psychiatric 
disability present.  The claims folder should 
be reviewed prior to the examination, and a 
notation to the effect that this record 
review took place should be included in the 
report.  

If a psychiatric disability is found, the 
examiner is requested to provide an opinion 
as to whether there is a 50 percent 
probability or greater that it is related to 
the Veteran's period of active service.  The 
examiner must provide specific reasons and 
bases for any opinion rendered, and reconcile 
his or her opinion with the service treatment 
records and the Veteran's testimony that her 
anxiety symptoms first began during service.  

4.  Schedule the Veteran for a VA examination 
in order to determine the etiology of her 
migraine headaches.  The claims folder should 
be reviewed prior to the examination, and a 
notation to the effect that this record 
review took place should be included in the 
report.  

The examiner is requested to provide an 
opinion as to whether there is a 50 percent 
probability or greater that the Veteran's 
migraine headaches are related to her period 
of active service.  The examiner must provide 
specific reasons and bases for any opinion 
rendered, and reconcile his or her opinion 
with the service treatment records showing 
treatment for headaches during service.  

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and her representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.       
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
